Title: To George Washington from John Hancock, 15 May 1777
From: Hancock, John
To: Washington, George



Sir,
Philada May 15. 1777.

I do myself the Honour to enclose you sundry Resolves of Congress, accompanied with a Commission for Monsr Armand, which I am to request you will order to be delivered to him, as he is now at Head Quarters.
Ever since the appointment of Brigadiers I have been waiting to be informed of the Dates of their respective Commissions in Order to settle their Rank in making out new ones. But as there is no Probability of my receiving this Information, & the Gentlemen themselves will be at Head Quarters, I must request you will give Commissions to them and ascertain their Rank by the Dates of their original Commissions. I have the Honour to be, with the utmost Esteem & Respect, Sir, your most obedt & very hble Servt

John Hancock Presidt

